Citation Nr: 1201309	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO. 03-01 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for postoperative residuals of a right wrist injury with carpal tunnel syndrome.

2. Entitlement to a rating in excess of 10 percent for residuals of a right eye injury.

3. Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to May 1983.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2001 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The November 2001 rating decision denied a rating in excess of 10 percent for residuals of a right eye injury, denied a rating in excess of 30 percent for postoperative residuals of a right wrist injury with carpal tunnel syndrome, and denied a TDIU.

The Veteran had submitted a notice of disagreement with the November 2001 rating decision in November 2001, but in response to a November 2002 statement of the case, submitted a written statement in November 2002 in which he withdrew his appeal but submitted new claims for increased ratings and a TDIU. However, in January 2003 the RO accepted a VA Form 9 from the Veteran as perfecting an appeal of all issues listed on the November 2002 statement of the case. VA thus waived any objection to whether the Veteran properly perfected his appeal. See generally, Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA may waive objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected). 

In December 2005, the Board remanded the matters on appeal for additional development. 

In an October 2007 decision, the Board denied a rating in excess of 10 percent for residuals of a right eye injury, granted an increased rating of 50 percent for postoperative residuals of a right wrist injury with carpal tunnel syndrome, and remanded the matter of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities to the agency of original jurisdiction.

In November 2008, the Veteran and VA filed a Joint Motion for Remand (Joint Motion) with the United States Court of Appeals for Veterans Claims (Court) to vacate and remand the Board's October 2007 decision with respect to the increased rating evaluations for postoperative residuals of a right wrist injury with carpal tunnel syndrome and residuals of a right eye injury. That same month, the Court granted the motion and vacated the portion of the Board's October 2007 decision pertaining to the rating of the residuals of right wrist and right eye injuries, and remanded the matter to the Board for compliance with the instructions in the Joint Motion. 

The Motion and Order are associated with the claims file. Despite the Court's vacate of the Board's October 2007 decision, which in part granted a 50 percent rating for the right wrist disability, that grant survives the Court's action under Medrano v. Nicholson, 21 Vet. App. 165 (2007).

The matter was remanded by the Board to the RO/AMC in February 2010 for the purpose of compliance with the Court's Order. However, due in part to events that took place after the Board remand, the Board finds that further development and adjudication is required before the Board can issue a final decision this appeal.

The Board's Veteran's Appeals Control And Locator System (VACOLS) indicates that the Veteran may have submitted a notice of disagreement in November 2011 with RO denials for compensation for a helpless child and service connection for hearing loss, arthritis of the olecranon, left carpal tunnel syndrome, PTSD, and tinea pedis. The Board requests that when the claims file is next returned to the Board, that the Veteran's November 2011 correspondence be associated with the claims file or be duplicated in the Veteran's electronic claims file. As the Board has not reviewed the Veteran's November 2011 correspondence, it will defer a determination as to its potential jurisdiction as to these issues. However, the matter of whether a statement of the case is required as to these issues is REFERRED to the RO/AMC for its consideration. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In February 2011 the Veteran underwent private surgery for his service-connected right eye disability, characterized in the operative report as a "resection of scar band of the upper eyelid with flap repair of defect." This constitutes a material change in the Veteran's service-connected right eye disability. A new VA examination to determine the post-operative level of severity of the Veteran's right eye disability is therefore required. See 38 U.S.C.A. § 5103A(d); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

In support of his claim for a higher rating for service-connected residuals of a right wrist injury with carpal tunnel syndrome, the Veteran has submitted appointment notice letters indicating that he was to receive treatment at a VA pain clinic in September 2011. The corresponding records of VA treatment must be sought in connection with the Veteran's claim. See 38 U.S.C.A. § 5103A(a)-(c). 

In August 2011 the Veteran wrote to the RO, stating that his service-connected residuals of a right wrist injury had worsened. In light of this contention, and the indication of treatment at a VA pain clinic in September 2011, a new VA examination of the right wrist is required. See 38 U.S.C.A. § 5103A(d); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

With respect to the Veteran's claim for a TDIU, an examination and medical opinion is required to determine whether the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.16.

As was noted in the November 2008 Joint Motion for Remand, there are factors in this matter that may warrant extraschedular consideration. The Board therefore directs that the matters on appeal be forwarded to the Director, Compensation and Pension, for extraschedular consideration. See 38 C.F.R. §§ 3.321(b), 4.16(b). 

Additionally, any further relevant records of VA or private treatment, including September 2011 records of treatment at the VA pain clinic and any private records of follow-up treatment after the February 2011 eyelid surgery must be sought by the RO/AMC. See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

Records of VA treatment in 2001 describe the Veteran as having difficulty maintaining employment as a landscaper due to physical disability, and records of VA treatment July 2006 describe the Veteran as being "retired on disability."  The RO/AMC must seek to determine whether the Veteran is in receipt of Social Security Administration (SSA) disability benefits, and if so, must seek to obtain all relevant decisions and medical records from the SSA. See Golz v. Shinseki, 530 F.3d 1317 (2010).

In its February 2010 remand the Board directed that the RO/AMC adjudicate the matters of service connection for Horner's syndrome and blepharitis, as these issues are relevant to the Veteran's claim for a TDIU. In a November 17, 2011, Appellant's Post-Remand Brief addressing the issue of entitlement to a TDIU, the Veteran's representative noted that adjudication of the these issues had not been accomplished. Because an adjudication of a TDIU claim involves consideration of all service-connected disorder, the Board again requests that these matters be adjudicated, in compliance with its February 2010 remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998) ("a remand by . . . the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his service-connected disabilities during the period from July 2000 to the present. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include any additional records of follow-up treatment relating to private surgery for excision of the Veteran's scar of the right eyelid in February 2011.

(c) The records sought must include VA records of treatment at a VA pain clinic in September 2011, including receiving an epidural injection at the right side of the cervical spine.

(d) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Contact all necessary sources to determine whether the Veteran has applied for SSA disability benefits. If so, contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

3. Adjudicate the issues of entitlement to service connection for Horner's syndrome of the right eye and blepharitis of the right eye with dry eye. If the claims are not granted but new and material evidence is received as a result of the VA eye examination directed below, readjudicate the claims at that point in time. See 38 C.F.R. § 3.159(b) (new and material evidence-pending claim).

4. The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all available relevant identified records of treatment, shall schedule the Veteran for VA neurological and eye examinations by physicians with appropriate expertise. 

The purpose of the eye examination is to determine the current nature and severity of the Veteran's residuals of an injury to the right eye.

The purpose of the neurological examination is to determine the current nature and severity of the Veteran's postoperative residuals of a right wrist injury with carpal tunnel syndrome.
 
The following considerations will govern the examinations:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiners. The examiners must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by an examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The VA eye examiner is referenced to the service treatment records, which show that in November 1981 the Veteran sustained a blunt trauma to the right eye when poked in the eye by a tree branch. Diagnoses were conjunctival abrasion and scleral tear.

(d) The eye examiner must conduct a detailed VA ratings examination of the Veteran's right eye and provide a diagnosis for each disorder of the right eye found.

(e) For each disorder of the right eye found, the examiner must provide an opinion as to whether the disorder is part and parcel of, caused by, or aggravated by the Veteran's service-connected residuals of a right eye injury. This must include consideration of whether the Veteran has dry eye, photophobia, Horner's syndrome, blepharitis, or any other disorder that is part and parcel of, caused by, or aggravated by residuals of the Veteran's right eye injury.

(f) The eye examiner must discuss whether there are any exceptional or unusual aspects of the Veteran's right eye disability.

(g) The eye examiner must provide an opinion as to the impact of the Veteran's service-connected right eye disability on his social and occupational functioning, ordinary activities of daily life and activities of daily living (ADLs). 

(h) For each disorder of the right upper extremity found, the neurological examiner must provide an opinion as to whether the disorder is part and parcel of, caused by, or aggravated by the Veteran's service-connected residuals of a right wrist injury with carpal tunnel syndrome.

(i) The neurological examiner must discuss the nerve or nerves affected by the Veteran's service-connected right upper extremity disability and the nature and severity of the 
neurological impairment.

(j) The neurological examiner is referenced to the service treatment records, which show that the Veteran was seen in service in July 1982, complaining of right wrist pain, and was treated and casted for a navicular fracture. At his separation physical in April 1983 he was wearing a right forearm thumb-forearm spica cast.

(k) The neurological examiner is referenced to post-service records of treatment, which show that the Veteran has undergone several surgeries of the right wrist, including carpal tunnel releases in September 1997, December 2000 and January 2001; a right stellate ganglion block in May 2002 and April 2003; a right ulnar nerve transposition in January 2004; and a right sympathetic nerve block in November 2005.

(l) The neurological examiner must provide an opinion as to the impact of the Veteran's service-connected postoperative residuals of a right wrist disability with carpal tunnel syndrome on his social and occupational functioning, ordinary activities of daily life and activities of daily living (ADLs). 

(m) The neurological examiner must discuss whether there are any exceptional or unusual aspects of the Veteran's postoperative residuals of a right wrist injury.

(n) The examiners, either jointly or separately, must provide an opinion as to the COMBINED IMPACT of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation for the period from July 2000 forward.

5. Readjudicate the issues on appeal.

(a) Readjudication MUST INCLUDE REFERRAL of the claims for a higher rating for residuals of a right eye injury and residuals of a right wrist injury to the Director, Compensation and Pension, for extraschedular rating.

(b) Readjudication of the Veteran's claim for a higher rating for residuals of an in-service right eye injury must include consideration of both recent and older criteria for rating of scars of the head, face, or neck, and also consideration of the rating criteria for disabilities of the eye if warranted by the VA examination results.

(c) If the schedular criteria for a TDIU remain unmet for any period from July 2000 forward, readjudication must include referral of the claim for a TDIU for extraschedular consideration.

(d) If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


